Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00015-CR

                           Leopoldo Ortiz RAMIREZ,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2007CR10902
                    Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 21, 2013.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice